 Case 3:21-cr-00809-JLS Document 18 Filed 04/21/21 PageID.35 Page 1 of 1



 1
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
                             (HON. JANIS L. SAMMARTINO)
 8
 9   UNITED STATES OF AMERICA,                 CASE NO.: 21CR0809-JLS
10                      Plaintiff,
                                               ORDER CONTINUING MOTION
11         v.                                  HEARING/TRIAL SETTING
12   ELYSE DORMAN,
13                       Defendant.
14
15
           Pursuant to joint motion and good cause appearing, IT IS HEREBY
16
     ORDERED that the Motion Hearing currently scheduled for April 23, 2021, at
17
     1:30 p.m., be continued to May 28, 2021, at 1:30 p.m.
18
           For the reasons set forth in the parties’ joint motion, the Court finds that the
19
     ends of justice will be served by granting the requested continuance, and these
20
     outweigh the interests of the public and the defendant in a speedy trial. Time is
21
     excludable under the Speedy Trial Act in the interests of justice, pursuant to 18
22
     U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(i), and 3161(h)(7)(B)(iv).
23
           IT IS SO ORDERED.
24
     Dated: April 21, 2021
25
26
27
28
